 



EXHIBIT 10.44

(QLT INC. LOGO) [o32640o3264000.gif]   EMPLOYMENT AGREEMENT    

This Employment Agreement made effective as of May 31, 2006.
BETWEEN:
QLT INC., having an address of 887 Great Northern Way, Vancouver, British
Columbia, V5T 4T5, Canada.
(“QLT” or the “Company”)
AND:
PETER J. O’CALLAGHAN, having an address of [redacted], Vancouver, British
Columbia, [redacted], Canada.
(“Mr. O’Callaghan”)
WHEREAS:

A.   QLT has offered to Mr. O’Callaghan, and Mr. O’Callaghan has accepted,
employment with QLT as Senior Vice President, Corporate Development and General
Counsel.

B.   QLT and Mr. O’Callaghan wish to enter into this Agreement to set out the
terms and conditions of Mr. O’Callaghan’s employment with QLT.

NOW THEREFORE in consideration of the compensation to be paid under this
Agreement by QLT to Mr. O’Callaghan, the promises made by each party to the
other as set out in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which the parties acknowledge and agree, QLT and
Mr. O’Callaghan agree as follows:

1.   POSITION AND DUTIES

1.1   Position Effective June 2, 2006 or such other date as QLT and
Mr. O’Callaghan mutually agree that his employment will commence, QLT will
employ Mr. O’Callaghan in the position of Senior Vice President, Corporate
Development and General Counsel and Mr. O’Callaghan agrees to be employed by QLT
in that position, subject to the terms and conditions of this Agreement.

1.2   Duties, Reporting and Efforts — In the performance of his duties as Senior
Vice President, Corporate Development and General Counsel, Mr. O’Callaghan will:

  (a)   Overall Responsibilities — Have overall responsibility for the
development, implementation and coordination of QLT’s corporate development,
legal and intellectual property requirements, policies, objectives and
operations in a manner that will allow for achievement of QLT’s overall
long-term strategic objectives. This will include oversight of all QLT’s legal
and intellectual property staff and responsibility for management of
relationships with and delegation of work to external law firms, patent agents
and trademark agents.

Page 1



--------------------------------------------------------------------------------



 



  (b)   Report — Report, as and when required, to the Chief Executive Officer of
QLT or such person appointed by the Board of Directors of QLT (the “Board”) to
act in that capacity.     (c)   Best Efforts — Use his best efforts, industry
and knowledge to improve and increase QLT’s business, to comply with all of
QLT’s rules, regulations, policies (including QLT’s Code of Ethics and Code of
Exemplary Conduct) and procedures, as established from time to time and to
ensure that QLT is at all times in compliance with applicable provincial, state,
federal and other governing statutes, policies and regulations.     (d)  
Working Day — Devote the whole of his working day attention and energies to the
business and affairs of QLT, provided that this will not prevent Mr. O’Callaghan
from accepting appointments to boards of directors and other appointments that
are not in conflict with his obligations under this Agreement.

2.   COMPENSATION

2.1   Annual Compensation — In return for his services under this Agreement,
effective immediately, QLT agrees to pay or otherwise provide the following
total annual compensation to Mr. O’Callaghan:

  (a)   Base Salary — A base salary in the amount of Cdn.$450,000.00 (less
statutory withholdings) in 24 equal installments payable semi-monthly in
arrears, which is subject to periodic annual reviews and may be increased from
time to time at the discretion of QLT.     (b)   Benefit Plans — Effective
immediately, coverage for Mr. O’Callaghan and his eligible dependents under any
employee benefit plans provided by/through QLT to its employees, subject to:

  I.   Each plan’s terms for eligibility, excluding any waiting periods,     II.
  Mr. O’Callaghan taking the necessary steps to ensure effective enrollment or
registration under each plan, and     III.   Customary deductions of employee
contributions for the premiums of each plan.

      As at the date of this Agreement, the employee benefit plans provided
by/through QLT to its employees include life insurance, accidental death and
dismemberment insurance, dependent life insurance, vision-care insurance, health
insurance, dental insurance and short and long term disability insurance. QLT
and Mr. O’Callaghan agree that employee benefit plans provided by/through QLT to
its employees may change from time to time.     (c)   Expense Reimbursement —
Reimbursement, in accordance with QLT’s Policy and Procedures Manual (as amended
from time to time), of all reasonable business related promotion, entertainment
and/or travel expenses incurred by Mr. O’Callaghan, subject to him maintaining
proper accounts and providing documentation for these expenses upon request. QLT
will pay on behalf of Mr. O’Callaghan, his Law Society of British Columbia fees,
practice insurance (to the extent reasonably available) and Canadian Bar
Association dues. Collectively, these expenses and payments are the “Expenses”.
    (d)   Vacation — Four weeks of paid vacation per year as determined in
accordance with QLT’s standard vacation policy for executive level employees. As
per QLT’s Policy and Procedures Manual (as amended from time to time), unless
agreed to in writing by QLT:

  I.   All vacation must be taken within one year of the year in which it is
earned by Mr. O’Callaghan, and     II.   Vacation entitlement will not be
cumulative from year to year.

Page 2



--------------------------------------------------------------------------------



 



  (e)   RRSP Contributions — QLT will make a matching contribution to
Mr. O’Callaghan’s Registered Retired Savings Plan (“RRSP”) in an amount equal to
Mr. O’Callaghan’s contribution, up to a maximum of 7% of Mr. O’Callaghan’s
annual base salary in any calendar year. The maximum contribution to be made by
QLT to Mr. O’Callaghan’s RRSP is 50% of the annual limit for the RRSP as
established by Canada Revenue Agency for the relevant calendar year in which
such income was earned and will be paid by QLT in accordance with QLT’s RRSP
contribution policies applicable to all employees.     (f)   Cash Incentive
Compensation Plan — Participation in QLT’s annual cash incentive compensation
plan, as amended from time to time by the Board, at a target cash incentive
compensation payment of 45% of your base salary, prorated in the first year of
employment . Subject to the provisions of this Agreement, the amount of that
payment each year will be determined at the sole discretion of the Board and
will be based on the performance of QLT relative to pre-set individual and
corporate objectives and milestones for the immediately preceding fiscal year.  
  (g)   Stock Option Plan — Participation in any stock option plan offered by
QLT to its executive officers, in accordance with the terms of the plan in
effect at the time of the stock option offer(s).     (h)   One-time Signing
Bonus — QLT will pay to Mr. O’Callaghan a one-time signing bonus equal to
Cdn.$130,000.00 (less statutory withholdings) payable on the date you commence
employment with QLT.     (i)   Signing Stock Options — Conditional on
Mr. O’Callaghan entering into this Agreement and commencing employment with QLT,
the Board has approved the grant of stocks option to Mr. O’Callaghan to purchase
300,000 common shares of QLT. The options will be subject to the terms and
conditions set out in QLT’s current Stock Option Incentive Plan, have a
five-year term from the date Mr. O’Callaghan commences employment with QLT and
will vest monthly in equal numbers over three years from the employment
commencement date. The exercise price of these signing options is the closing
price of the common shares of QLT on the Toronto Stock Exchange on the grant
date, May 19, 2006, being the close of the market immediately prior to the
granting of such stock options.     (j)   Indemnity and Insurance — QLT will
enter into an indemnity agreement in the form previously provided to
Mr. O’Callaghan to indemnify Mr. O’Callaghan against liability as an officer and
director of QLT and any affiliate and subsidiary on the terms and conditions set
out in such indemnity agreement. QLT will provide directors and officers
insurance coverage for Mr. O’Callaghan at not less than that provided from time
to time to other senior executives of QLT.

3.   RESIGNATION   3.1   Resignation — Mr. O’Callaghan may resign from his
employment with QLT by giving QLT 60 days prior written notice (the “Resignation
Notice”) of the effective date of his resignation. On receiving a Resignation
Notice, QLT may elect to provide the following payments in lieu of notice to
Mr. O’Callaghan and require him to leave the premises forthwith:

  (a)   Base Salary — Base salary owing to Mr. O’Callaghan to the end of the
60-day notice period.     (b)   Benefits — Except as set out below in this
subparagraph 3.1(b), for the 60-day notice period, all employee benefit plan
coverage enjoyed by Mr. O’Callaghan and his eligible dependents prior to the
date of his Resignation Notice. Mr. O’Callaghan acknowledges and agrees that any
short and long

Page 3



--------------------------------------------------------------------------------



 



      term disability plans provided through QLT will not be continued beyond
the last day that Mr. O’Callaghan works at QLT’s premises (the “Last Active
Day”).     (c)   Expense Reimbursement — Reimbursement (in accordance with
subparagraph 2.1(c)) of all Expenses incurred by Mr. O’Callaghan or due and
owing prior to his Last Active Day.     (d)   Vacation Pay — Payment in respect
of accrued but unpaid vacation pay owing to Mr. O’Callaghan as at the expiry of
the 60-day notice period.     (e)   Prorated RRSP Contribution — Payment of any
unpaid RRSP contribution in respect of any calendar year preceding the calendar
year in which the 60-day period expires and a prorated contribution to the RRSP,
the pro-ration to be with respect to the portion of the current calendar year
worked by Mr. O’Callaghan, up to and including the 60-day notice period, and the
contribution to be subject to the conditions set out in subparagraph 2.1(e).

3.2   Others — In the event of resignation of Mr. O’Callaghan as set out in
paragraph 3.1, the parties agree:

  (a)   No Bonus — Mr. O’Callaghan will have no entitlement to any unpaid
amounts under QLT’s Cash Incentive Compensation Plan; and     (b)   Stock Option
Plan — Mr. O’Callaghan’s participation in any stock option plan offered by QLT
to its employees will be in accordance with the terms of the plan and option
agreement applicable to each stock option grant made to Mr. O’Callaghan.

4.   RETIREMENT   4.1   Retirement — Effective the date of retirement (as
defined in QLT’s Policy and Procedures Manual, as amended from time to time) of
Mr. O’Callaghan from active employment with QLT, the parties agree that:

  (a)   This Agreement — Subject to the provisions of paragraph 10.6, both
parties’ rights and obligations under this Agreement will terminate without
further notice or action by either party.     (b)   Stock Options
—Mr. O’Callaghan’s participation in any stock option plan offered by QLT to its
employees will be in accordance with the terms of the plan and option agreement
applicable to each stock option grant made to Mr. O’Callaghan.

5.   TERMINATION   5.1   Termination for Cause — QLT may terminate
Mr. O’Callaghan’s employment at any time for cause. Should Mr. O’Callaghan be
terminated for cause, he will be entitled to all compensation due and owing to
the date of termination but will not be entitled to any advance notice of
termination or pay in lieu thereof.   5.2   Termination Other than for Cause —
QLT reserves the right to terminate Mr. O’Callaghan’s employment at any time
without cause. However, if QLT terminates Mr. O’Callaghan’s employment for any
reason other than for cause, then, except in the case of Mr. O’Callaghan
becoming completely disabled (which is provided for in paragraph 5.6) and
subject to the provisions set forth below, Mr. O’Callaghan will be entitled to
receive notice, pay and/or benefits (or any combination of notice, pay and/or
benefits) as more particularly set out in paragraph 5.3.   5.3   Severance
Notice and Pay — In the event QLT terminates Mr. O’Callaghan’s employment as set
out in paragraph 5.2, Mr. O’Callaghan will be entitled to:

Page 4



--------------------------------------------------------------------------------



 



  (a)   Notice — Advance written notice of termination (“Severance Notice”) or
pay in lieu notice of termination (“Severance Pay”), or any combination of
Severance Notice and Severance Pay, as more particularly set out below:

  I.   A minimum of twelve months Severance Notice, or Severance Pay in lieu
thereof, and     II.   One additional month’s Severance Notice, or Severance Pay
in lieu thereof, for each complete year of continuous employment with QLT,

      up to a maximum total of 24 months’ Severance Notice, or Severance Pay in
lieu of Severance Notice. Mr. O’Callaghan acknowledges and agrees that Severance
Pay is in respect of base salary only and, provided Mr. O’Callaghan executes and
provides to QLT the release referred to in paragraph 5.5(b) within the time
period specified therein all Severance Pay will be paid to Mr. O’Callaghan
within 30 days of his Last Active Day. If Mr. O’Callaghan does not execute and
provide to QLT such release within that time period, QLT will pay to Mr.
O’Callaghan the Severance pay on a bi-weekly or monthly basis, at QLT’s
discretion.     (b)   Benefits — Except as set out below, for 30 days after
Mr. O’Callaghan’s Last Active Day, all employee benefit plan coverage enjoyed by
Mr. O’Callaghan and his dependents prior to the date of termination. Thereafter,
and in lieu of employee benefit plan coverage, Mr. O’Callaghan will receive
compensation (“Benefits Compensation”) in the amount of 10% of his base salary
for the balance of his Severance Notice period. Alernatively, if Mr. O’Callaghan
so notifies QLT in writing within that 30 day period that he wishes to continue
such benefits through the Severance Notice period, then in lieu of receiving
such amount, and provided Mr. O’Callaghan and his eligible dependents remain
resident in Canada and continue to be eligible for coverage, QLT will continue
all health, life and dental benefits (other than short and long term disability)
through the Severance Notice period. Mr. O’Callaghan acknowledges and agrees
that short and long term disability plans provided through QLT will not be
continued beyond Mr. O’Callaghan’s Last Active Day.     (c)   Out Placement
Counseling — QLT will pay to an out placement counseling service (to be agreed
to by Mr. O’Callaghan and QLT, each acting reasonably) a maximum of Cdn$5,000
for assistance rendered to Mr. O’Callaghan in seeking alternative employment.  
  (d)   Other Compensation — QLT will provide the following additional
compensation:

  I.   Reimbursement or payment of Expenses (in accordance with subparagraph
2.1(c)) incurred by Mr. O’Callaghan or due and owing on or prior to his Last
Active Day [NTD: Perks?].     II.   Payment to Mr. O’Callaghan in respect of his
accrued but unpaid base salary and vacation pay to the date of termination of
his employment with QLT.     III.   Payment of any unpaid RRSP contribution in
respect of any calendar year preceding the calendar year in which the Last
Active Day occurs and a prorated contribution to the RRSP, the pro-ration to be
with respect to the portion of the current calendar year worked by
Mr. O’Callaghan and the contribution to be subject to the conditions set out in
subparagraph 2.1(e).     IV.   Prorated payment to Mr. O’Callaghan in respect of
his entitlement to participate in QLT’s Cash Incentive Compensation Plan and any
other incentive compensation plan in place, the pro-ration to be with respect to
the portion of the current calendar year worked by Mr. O’Callaghan and the
entitlement to be at the target level Mr. O’Callaghan would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded provided that if the Last
Active Day precedes the date that the amount under

Page 5



--------------------------------------------------------------------------------



 



      the Cash Incentive Compensation Plan or other incentive compensation is
otherwise actually paid to QLT’s executive officers for a preceding year then
Mr. O’Callaghan will also receive a payment in respect of his entitlement to
participate in QLT’s Cash Incentive Compensation Plan and any other incentive
compensation plan in place for the preceding calendar year and the entitlement
to be at the target level Mr. O’Callaghan would have otherwise been eligible to
receive in the that calendar year if all corporate, and individual goals were
met but not exceeded.     V.   Mr. O’Callaghan’s participation in any stock
option plan offered by QLT to its employees will be in accordance with the terms
of the plan and option agreement applicable to each stock option grant made to
Mr. O’Callaghan.

5.4   Acknowledgement and Release — Mr. O’Callaghan acknowledges and agrees that
in the event QLT terminates Mr. O’Callaghan’s employment as set out in paragraph
5.2, in providing:

  (a)   The Severance Notice or Severance Pay, or any combination thereof;
    (b)   The Benefits Compensation;     (c)   Out placement counseling service
as more particularly set out in subparagraph 5.3(c); and     (d)   The other
compensation set out in subparagraph 5.3(d);

    QLT will have no further obligations, statutory or otherwise, to
Mr. O’Callaghan in respect of this Agreement and Mr. O’Callaghan’s employment
under this Agreement.   5.5   Duty to Mitigate

  (a)   Duty to Mitigate — Mr. O’Callaghan acknowledges and agrees that if his
employment is terminated without cause as set out in paragraph 5.2 and he does
not sign the Release attached hereto as provided in paragraph 5.5(b), his
entitlement to Severance Pay, Benefits Compensation and other compensation as
set out in paragraph 5.3 is subject to his duty to mitigate such payments by
looking for and accepting comparable alternative employment or contract(s) for
services provided that Mr O’Callaghan will not be obligated to accept any such
alternative employment or contract if the duration of the engagement is less
than one half of the remaining Severance Period notice. If Mr. O’Callaghan
obtains new employment or contract(s) for services of four weeks or longer,
Mr. O’Callaghan agrees that he will notify QLT of this fact in writing (the “New
Employment Notice”) within five working days of such an occurrence and in this
event the following provisions apply:       I. Mr. O’Callaghan acknowledges and
agrees that his entitlement to Severance Pay and Benefits Compensation will
cease as of the date on which his new employment or contract for services
commences.       II. Within 10 working days of receipt of the New Employment
Notice, QLT agrees that it will pay Mr. O’Callaghan a lump sum amount equivalent
to 50% of the Severance Pay and Benefits Compensation as set out in paragraph
5.3 otherwise owing to Mr. O’Callaghan for the balance of the Severance Notice
period.     (b)   Waiver of Duty to Mitigate on Delivery of Release — In the
event that, either on or before the date of termination of Mr. O’Callaghan’s
employment with QLT or within 30 days after termination of his employment,
Mr. O’Callaghan executes and delivers to QLT a release in the form set out in
Appendix “A” to this Agreement, the provisions of paragraph 5.5(a) shall be
deemed to not apply and Mr. O’Callaghan shall have no duty to mitigate and there
will be no reduction in the Severance Pay or Benefits Compensation in the event
that he obtains alternative employment or contract(s) for service.

Page 6



--------------------------------------------------------------------------------



 



5.6   Termination Due to Inability to Act

  (a)   Termination — Subject to applicable law, QLT may immediately terminate
this Agreement by giving written notice to Mr. O’Callaghan if he becomes
completely disabled (defined below) to the extent that he cannot perform his
duties under this Agreement either:

  I.   For a period exceeding six consecutive months, or     II.   For a period
of 180 days (not necessarily consecutive) occurring during any period of 365
consecutive days,

      and no other reasonable accommodation can be reached between QLT and
Mr. O’Callaghan. Notwithstanding the foregoing, QLT agrees that it will not
terminate Mr. O’Callaghan pursuant to this provision unless and until
Mr. O’Callaghan has been accepted by the insurer for ongoing long-term
disability payments or, alternatively, has been ruled definitively ineligible
for such payments.     (b)   Payments — In the event of termination of
Mr. O’Callaghan’s employment with QLT pursuant to the provisions of this
paragraph 5.6, QLT agrees to pay to Mr. O’Callaghan Severance Pay and Benefits
Compensation as set out in paragraph 5.3 and if Mr. O’Callaghan ceases to be
completely disabled, then the provisions of paragraph 5.3(c) (out placement
counseling) will apply. The payment will be due and owing within 30 days of the
date that Mr. O’Callaghan is either no longer entitled to receive disability or
WCB payments or is definitively ruled ineligible for such payments unless the
payment will not effect the receipt of such benefits by Mr. O’Callaghan in which
case the payment will be made within 30 days of receipt of notice from
Mr. O’Callaghan that the payment is due and owing.     (c)   Definition — The
term “completely disabled” as used in this paragraph 5.6 will mean the inability
of Mr. O’Callaghan to perform the essential functions of his position under this
Agreement by reason of any incapacity, physical or mental, which a licensed
physician acceptable to Mr. O’Callaghan and the Board , acting reasonably,
determines keeps Mr. O’Callaghan from satisfactorily performing the essential
functions of his position for QLT during the foreseeable future.

5.7   Death — Except as set out below, effective the date of death (the “Date of
Death”) of Mr. O’Callaghan, this Agreement and the employment of Mr. O’Callaghan
under this Agreement will terminate without further notice or action by either
party. Within 30 days after the Date of Death (and the automatic concurrent
termination of employment under this Agreement), QLT will pay the following
amounts to Mr. O’Callaghan’s estate:

  (a)   Base Salary — Base salary owing to Mr. O’Callaghan up to his Date of
Death.     (b)   Payment in Lieu of Benefits — In lieu of employee benefit
coverage for his eligible dependents after his Date of Death, a payment in the
amount of 10% of his annual base salary in effect at his Date of Death.     (c)
  Expense Reimbursement — Reimbursement of Expenses incurred by Mr. O’Callaghan
or due and owing prior to his Date of Death, subject to subparagraph 2.1(c).    
(d)   Vacation Pay — Payment in respect of accrued but unpaid vacation pay owing
to Mr. O’Callaghan as at his Date of Death.     (e)   RRSP Contribution —
Payment of any unpaid RRSP contribution in respect of any calendar year
preceding the Date of Death and a prorated contribution to Mr. O’Callaghan’s
RRSP, the pro-ration to be with respect to the portion of the current calendar
year worked by Mr. O’Callaghan and the contribution to be subject to the
conditions set out in subparagraph 2.1(e).

Page 7



--------------------------------------------------------------------------------



 



      contribution to be subject to the conditions set out in subparagraph
2.1(e).     (f)   Bonus — A prorated payment to Mr. O’Callaghan in respect of
his entitlement to participate in QLT’s Cash Incentive Compensation Plan and any
other incentive compensation plan in place, the pro-ration to be with respect to
the portion of the current calendar year worked by Mr. O’Callaghan and the
entitlement to be at the target level Mr. O’Callaghan would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded provided that if the Date
of Death precedes the date that the amount under the Cash Incentive Compensation
Plan or other incentive compensation is otherwise actually paid to QLT’s
executive officers for a preceding year then Mr. O’Callaghan will also receive a
payment in respect of his entitlement to participate in QLT’s Cash Incentive
Compensation Plan and any other incentive compensation plan in place for the
preceding calendar year and the entitlement to be at the target level
Mr. O’Callaghan would have otherwise been eligible to receive in the that
calendar year if all corporate, and individual goals were met but not exceeded.

    After his Date of Death, Mr. O’Callaghan’s participation and/or entitlement
under any stock option plan offered by QLT to its employees will be in
accordance with the terms of the plan and stock option agreement applicable to
each stock option grant made to Mr. O’Callaghan.   5.8   No Duplication — In the
event that the Severance Pay provisions of this Agreement and the payment
provisions of the Change of Control Agreement entered into between QLT and Mr.
O’Callaghan are both applicable, Mr. O’Callaghan agrees that he will give
written notice to QLT with respect to which agreement he wishes to be paid out
under and that he is not entitled to severance pay under both agreements.   5.9
  Indemnity and D&O Insurance — Notwithstanding the foregoing, nothing in this
Agreement will act to remise, release or discharge QLT from obligations which
QLT may have to indemnify Mr. O’Callaghan pursuant to paragraph 2.1 or any other
agreement entered into between QLT and Mr. O’Callaghan and any rights he may
have to claim coverage under QLT’s past, current or future director and/or
officer insurance policies, in either case with respect to existing or future
pending or threatened claims that may be brought by third parties   6.  
CONFLICT OF INTEREST   6.1   Avoid Conflict of Interest — Except as set out
below, during the term of his employment with QLT, Mr. O’Callaghan agrees to
conduct himself at all times so as to avoid any real or apparent conflict of
interest with the activities, policies, operations and interests of QLT. To
avoid improper appearances, Mr. O’Callaghan agrees that he will not accept any
financial compensation of any kind, nor any special discount or loan from
persons, corporations or organizations having dealings or potential dealings
with QLT, either as a customer or a supplier or a co-venturer. QLT and
Mr. O’Callaghan acknowledge and agree that from time to time the Chief Executive
Officer of QLT may consent in writing to activities by Mr. O’Callaghan which
might otherwise appear to be a real or apparent conflict of interest.   6.2   No
Financial Advantage — During the term of his employment with QLT,
Mr. O’Callaghan agrees that neither he nor any members of his immediate family
will take financial advantage of or benefit financially from information that is
obtained in the course of his employment related duties and responsibilities
unless the information is generally available to the public.   6.3   Comply with
Policies — During the term of his employment with QLT, Mr. O’Callaghan agrees to
comply with all written policies issued by QLT dealing with conflicts of
interest.   6.4   Breach Equals Cause — Mr. O’Callaghan acknowledges and agrees
that material breach by him of the provisions of this Section 6 will be cause
for immediate termination by QLT of his employment with QLT.

Page 8



--------------------------------------------------------------------------------



 



     

7.   CONFIDENTIALITY   7.1   Information Held in Trust — Mr. O’Callaghan
acknowledges and agrees that all business and trade secrets and confidential
information which Mr. O’Callaghan acquires during his employment with QLT
relating to the business and affairs of QLT, its affiliates or subsidiaries or
to technology, systems, programs, ideas, products or services which have been or
are being developed or utilized by QLT, its affiliates or subsidiaries or in
which QLT, its affiliates or subsidiaries are or may become interested
(collectively, “Confidential Information”), will for all purposes and at all
times, both during the term of Mr. O’Callaghan’s employment with QLT and at all
times thereafter, be kept confidential by Mr. O’Callaghan and used by
Mr. O’Callaghan only for the exclusive benefit of QLT.   7.2   Non Disclosure
—Mr. O’Callaghan acknowledges and agrees that both during the term of his
employment with QLT and at all times thereafter, without the express or implied
consent of QLT, Mr. O’Callaghan will not:

  (a)   Disclose — Disclose to any company, firm or person, other than QLT and
its directors and officers, any of the private affairs of QLT or any
Confidential Information; or     (b)   Use — Use any Confidential Information
that he may acquire for his own purposes or for any purposes, other than those
of QLT.

7.3   Intellectual Property Rights

  (a)   Disclose Inventions — Mr. O’Callaghan agrees to promptly disclose to QLT
any and all ideas, developments, designs, articles, inventions, improvements,
discoveries, machines, appliances, processes, methods, products or the like
(collectively, “Inventions”) that Mr. O’Callaghan may invent, conceive, create,
design, develop, prepare, author, produce or reduce to practice, either solely
or jointly with others, in the course of his employment with QLT.     (b)  
Inventions are QLT Property — All Inventions and all other work of
Mr. O’Callaghan in the course of his employment with QLT will at all times and
for all purposes be the property of QLT for QLT to use, alter, vary, adapt and
exploit as it will see fit, and will be acquired or held by Mr. O’Callaghan in a
fiduciary capacity solely for the benefit of QLT.     (c)   Additional
Requirements — Mr. O’Callaghan agrees to:

  I.   Treat all information with respect to Inventions as Confidential
Information.     II.   Keep complete and accurate records of Inventions, which
records will be the property of QLT and copies of which records will be
maintained at the premises of QLT.     III.   Execute all assignments and other
documents required to assign and transfer to QLT (or such other persons as QLT
may direct) all right, title and interest in and to the Inventions and all other
work of Mr. O’Callaghan in the course of his employment with QLT, and all
writings, drawings, diagrams, photographs, pictures, plans, manuals, software
and other materials, goodwill and ideas relating thereto, including, but not
limited to, all rights to acquire in the name of QLT or its nominee(s) patents,
registration of copyrights, design patents and registrations, trade marks and
other forms of protection that may be available.     IV.   Execute all documents
and do all acts reasonably requested by QLT to give effect to this provision.

7.4   Records — Mr. O’Callaghan agrees that all records or copies of records
concerning QLT’s activities, business interests or investigations made or
received by him during his employment with QLT are and

Page 9



--------------------------------------------------------------------------------



 



    will remain the property of QLT. He further agrees to keep such records or
copies in the custody of QLT and subject to its control, and to surrender the
same at the termination of his employment or at any time during his employment
at QLT’s request.

7.5   No Use of Former Employer’s Materials — Mr. O’Callaghan certifies that he
has not brought to QLT and will not use while performing his employment duties
for QLT any materials or documents of any former employer which are not
generally available to the public, except if the right to use the materials or
documents has been duly licensed to QLT by the former employer.

8.   POST-EMPLOYMENT RESTRICTIONS

8.1   Non-Compete — Mr. O’Callaghan agrees that, by virtue of his senior
position with QLT, he will possess strategic sensitive information concerning
the business of QLT, its affiliates and subsidiaries. As a result, and in
consideration of the payments to be made by QLT to Mr. O’Callaghan under this
Agreement, without the prior written consent of QLT, for a period of one year
following termination of his employment with QLT for any reason (by resignation
or otherwise), as measured from his Last Active Day, Mr. O’Callaghan will not:

  (a)   Participate in a Competitive Business — Except for any position he may
hold as an employee or partner in a law firm, directly or indirectly, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be a director or an employee of, or a consultant to,
any business, firm or corporation that, as a part of conducting its business, is
in any way competitive with QLT or any of its affiliates or subsidiaries
(including, without limitation, QLT USA, Inc.) with respect to:

  I.   The development and/or commercialization and/or marketing of
pharmaceutical products that are directly competitive with QLT or its
subsidiaries’ then current commercial products, Visudyne or Eligard or any other
products then being commercialized by or on behalf of QLT or its affiliates or
subsidiaries which individually have worldwide annual net sales of
U.S.$50 million or more in the calendar year preceding Mr. O’Callaghan’s Last
Active Day,     II.   The development and/or commercialization and/or marketing
of light-activated pharmaceutical products for photodynamic therapy in the
treatment of cancer, ophthalmic, dermatology, urology and auto-immune disease,
or     III.   the development and/or commercialization and/or marketing of
pharmaceutical products that are based on a polymer based drug delivery
technology platform and are used in the treatment of substantially the same
medical indications as products which have become a significant component of
QLT’s core business or the core business of any affiliate or subsidiary of QLT,
anywhere in Canada, the United States or Europe.

    (b)   Solicit on Behalf of a Competitive Business — Directly or indirectly
call upon or solicit any QLT employee or QLT customer or known prospective
customer of QLT on behalf of any business, firm or corporation that, as part of
conducting its business, is in any way competitive with QLT with respect to:    
  I. The development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current commercial products, Visudyne or Eligard or any other products then
being commercialized by or on behalf of QLT or its affiliates or subsidiaries
which individually have worldwide annual net sales of U.S.$50 million or more in
the calendar year preceding Mr. O’Callaghan’s Last Active Day,

Page 10



--------------------------------------------------------------------------------



 



      II. The development and/or commercialization and/or marketing of
light-activated pharmaceutical products for photodynamic therapy in the
treatment of cancer, ophthalmic, dermatology, urology and auto-immune disease,
or       III. the development and/or commercialization and/or marketing of
pharmaceutical products that are based on a polymer based drug delivery
technology platform and are used in the treatment of substantially the same
medical indications as products which have become a significant component of
QLT’s core business or the core business of any affiliate or subsidiary of QLT,
anywhere in Canada, the United States or Europe.     (c)   Solicit Employees —
Directly or indirectly solicit any individual to leave the employment of QLT or
any of its affiliates or subsidiaries for any reason or interfere in any other
manner with the employment relationship existing between QLT, its affiliates or
subsidiaries and its current employees other than by way of advertisements of
broad distribution not targeted at employees of QLT or its affiliates or
subsidiaries.     (d)   Solicit Customers — Directly or indirectly induce or
attempt to induce any customer, supplier, distributor, licensee or other
business relation of QLT or its affiliates or subsidiaries to cease doing
business with them or in any way interfere with the existing business
relationship between any such customer, supplier, distributor, licensee or other
business relation and QLT or its affiliates or subsidiaries.

8.2   Minority Share Interests Allowed — The parties agree that nothing
contained in paragraph 8.1 is intended to prohibit Mr. O’Callaghan from owning
less than 5% of the issued and outstanding stock of any company whose stock or
shares are traded publicly on a recognized exchange.   9.   REMEDIES   9.1  
Irreparable Damage — Mr. O’Callaghan acknowledges and agrees that:

  (a)   Breach — Any breach of any provision of this Agreement could cause
irreparable damage to QLT; and     (b)   Consequences of Breach — In the event
of a breach of any provision of this Agreement by him, QLT will have, in
addition to any and all other remedies at law or in equity, the right to an
injunction, specific performance or other equitable relief to prevent any
violation by him of any of the provisions of this Agreement including, without
limitation, the provisions of Sections 7 and 8.

9.2   Injunction — In the event of any dispute under Sections 7 and/or 8,
Mr. O’Callaghan agrees that QLT will be entitled, without showing actual
damages, to a temporary or permanent injunction restraining his conduct, pending
a determination of such dispute and that no bond or other security will be
required from QLT in connection therewith.

9.3   Additional Remedies — Mr. O’Callaghan acknowledges and agrees that the
remedies of QLT specified in this Agreement are in addition to, and not in
substitution for, any other rights and remedies of QLT at law or in equity and
that all such rights and remedies are cumulative and not alternative or
exclusive of any other rights or remedies and that QLT may have recourse to any
one or more of its available rights and remedies as it will see fit.

10.   GENERAL MATTERS

10.1   Tax Withheld — The parties acknowledge and agree that all payments to be
made by QLT to Mr.

Page 11



--------------------------------------------------------------------------------



 



    O’Callaghan under this Agreement will be subject to QLT’s withholding of
applicable withholding taxes.   10.2   Independent Legal Advice —
Mr. O’Callaghan acknowledges that he has obtained or had the opportunity to
obtain independent legal advice with respect to this Agreement and all of its
terms and conditions. QLT will reimburse Mr. O’Callaghan for the reasonable
costs of obtaining such advice.

10.3   Binding Agreement — The parties agree that this Agreement will enure to
the benefit of and be binding upon each of them and their respective heirs,
executors, successors and assigns.

10.4   Governing Law — The parties agree that this Agreement will be governed by
and interpreted in accordance with the laws of the Province of British Columbia
and the laws of Canada applicable to this Agreement. All disputes arising under
this Agreement will be referred to the Courts of the Province of British
Columbia, which will have exclusive jurisdiction, unless there is mutual
agreement to the contrary.

10.5   Notice — The parties agree that any notice or other communication
required to be given under this Agreement will be in writing and will be
delivered personally or by facsimile transmission to the addresses set forth on
page 1 of this Agreement to the attention of the following persons:

  (a)   If to QLT — Attention: Chief Executive Officer, Fax No. (604) 707-7001,
        with a copy to:

QLT Inc.
887 Great Northern Way
Vancouver, British Columbia
Attention: Chairman of the Board of Directors
Fax No.: (604) 873-0816

  (b)   If to Mr. O’Callaghan — To the address for Mr. O’Callaghan specified on
page 1 of this Agreement;

  or to such other addresses and persons as may from time to time be notified in
writing by the parties. Any notice delivered personally will be deemed to have
been given and received at the time of delivery. Any notice delivered by
facsimile transmission will be deemed to have been given and received on the
next business day following the date of transmission.   10.6   Survival of Terms

  (a)   Mr. O’Callaghan’s Obligations —Mr. O’Callaghan acknowledges and agrees
that his representations, warranties, covenants, agreements, obligations and
liabilities under any and all of Sections 7, 8 and 10 of this Agreement will
survive any termination of this Agreement.     (b)   Company’s Obligations — QLT
acknowledges and agrees that its representations, warranties, covenants,
agreements, obligations and liabilities under any and all of Sections 3, 4, 5
and 10 of this Agreement will survive any termination of this Agreement.     (c)
  Without Prejudice — Any termination of this Agreement will be without
prejudice to any rights and obligations of the parties arising or existing up to
the effective date of such expiration or termination, or any remedies of the
parties with respect thereto.

10.7   Waiver — The parties agree that any waiver of any breach or default under
this Agreement will only be effective if in writing signed by the party against
whom the waiver is sought to be enforced, and no

Page 12



--------------------------------------------------------------------------------



 



    waiver will be implied by indulgence, delay or other act, omission or
conduct. Any waiver will only apply to the specific matter waived and only in
the specific instance in which it is waived.   10.8   Entire Agreement — The
parties agree that the provisions contained in this Agreement, any Stock Option
Agreements and the Change of Control Agreement entered into between QLT and
Mr. O’Callaghan constitute the entire agreement between QLT and Mr. O’Callaghan
with respect to the subject matters hereof and thereof, and supersede all
previous communications, understandings and agreements (whether verbal or
written) between QLT and Mr. O’Callaghan regarding the subject matters hereof
and thereof. To the extent that there is any conflict between the provisions of
this Agreement, the Change of Control Agreement and any Stock Option Agreements
between QLT and Mr. O’Callaghan, the following provisions will apply:

  (a)   Change of Control — If the conflict is with respect to an event,
entitlement or obligation in the case of a Change of Control of QLT (as defined
in the Change of Control Agreement between QLT and Mr. O’Callaghan), the
provisions of the Change of Control Agreement will govern (unless
Mr. O’Callaghan otherwise elects as contemplated in paragraph 5.8 of this
Agreement).     (b)   Stock Options — If the conflict is with respect to an
entitlement or obligation with respect to stock options of QLT, the provisions
of the Stock Option Agreements will govern (unless the parties otherwise
mutually agree).     (c)   Other — In the event of any other conflict, the
provisions of this Agreement will govern (unless the parties otherwise mutually
agree).

10.9   Severability of Provisions — If any provision of this Agreement as
applied to either party or to any circumstance is adjudged by a court of
competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision will in no way affect (to the maximum extent
permissible by law):

  (a)   The application of that provision under circumstances different from
those adjudicated by the court;     (b)   The application of any other provision
of this Agreement; or     (c)   The enforceability or invalidity of this
Agreement as a whole.

    If any provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then the provision will be deemed amended to the extent necessary
to conform to applicable law so as to be valid and enforceable or, if the
provision cannot be so amended without materially altering the intention of the
parties, then such provision will be stricken and the remainder of this
Agreement will continue in full force and effect.   10.10   Captions — The
parties agree that the captions appearing in this Agreement have been inserted
for reference and as a matter of convenience and in no way define, limit or
enlarge the scope or meaning of this Agreement or any provision.   10.11  
Amendments — Any amendment to this Agreement will only be effective if the
amendment is in writing and is signed by QLT and Mr. O’Callaghan.

     IN WITNESS WHEREOF the parties have executed this Agreement as of the day
and year first written above.
QLT INC.

                 
 
               
By:
  /s/ Robert L. Butchofsky       /s/ Peter J. O’Callaghan    
 
               
 
  ROBERT L. BUTCHOFSKY       PETER J. O’CALLAGHAN    
 
  President and Chief Executive Officer            

Page 13